Citation Nr: 0638859	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for service-connected 
contact dermatitis, photodermatitis, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 25 years active duty service ending with 
his retirement in July 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
previously remanded this case for further development in 
January 2005.

By rating decision in June 2006, the RO increased the rating 
for contact dermatitis, photodermatitis, from 10 percent to 
30 percent, effective August 30, 2001, the date of the 
veteran's current claim.  However, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The 
issue, therefore, remains in appellate status. 

In several statements, it appears that the veteran has raised 
a claim for entitlement to a clothing allowance.  However, 
there does not appear to have been any action with respect to 
this claim.  Thus, this issue is referred back to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's service-connected 
contact dermatitis, photodermatitis, was manifested by 
constant itching, small red lesions and treatment with 
topical ointments, but without ulceration, extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant skin disability.

2.  From August 30, 2002, the veteran's service-connected 
contact dermatitis, photodermatitis, covers more than 40 
percent of exposed areas affected. 




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for the veteran's service-connected 
contact dermatitis, photodermatitis, have not been met prior 
to August 30, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7, 4.118, Diagnostic Code 
7806 (prior to August 30, 2002).

2.  The criteria for entitlement to a disability rating of 60 
percent for the veteran's service-connected contact 
dermatitis, photodermatitis, have been met since August 30, 
2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including 
§ 4.7, 4.118, Diagnostic Code 7806 (on or after August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in November 2001, February 2005 and 
April 2005 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in November 2001, which was prior to 
the May 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service an increased rating, but 
there has been no separate notice of the types of evidence 
necessary to establish an effective date for the disability 
on appeal.  The Board acknowledges that the RO included 
information concerning the effective date in an August 2006 
supplemental statement of the case.  However, this notice is 
insufficient as the United States Court of Appeals for the 
Federal Circuit has determined that notice under the VCAA 
should be in a separate letter.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In the instant case, as an increased rating has 
been granted, it is anticipated that the RO will ensure 
compliance with respect to the effective-date elements when 
effectuating the Board's decision.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
medical records and VA examination reports.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in November 2001 and 
April 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected contact dermatitis, 
photodermatitis, warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

As there is no specific Diagnostic Code for the veteran's 
service-connected disability, his contact dermatitis, 
photodermatitis, has been rated by analogy by the RO as 30 
percent disabling Diagnostic Code 7806 for dermatitis or 
eczema.  See 38 C.F.R. § 4.118.  During the pendency of this 
appeal, the regulations for evaluation of skin disabilities 
under 38 C.F.R. § 4.118 were amended effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 
38 C.F.R. pt. 4).  When amended regulations expressly state 
an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 
(1997); VAOPGCPREC 3-2000.  Therefore, as the new regulations 
have a specified effective date without provision for 
retroactive application, the regulations may not be applied 
prior to the effective date.  As of the effective date, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
August 2006 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the old criteria, Diagnostic Code 7806 for eczema, a 30 
percent rating is warranted when the skin disability has 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A maximum 50 percent evaluation is required 
when the skin disability has ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 (prior to August 30, 2002).

Under the revised criteria, Diagnostic Code 7806 for 
dermatitis or eczema, a 30 percent rating requires that 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A maximum 
rating of 60 percent is warranted when the skin disability 
covers an area of more than 40 percent of the entire body or 
when more than 40 percent of exposed areas is affected, or; 
when constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806 (on or after August 30, 2002).

The veteran filed his claim for an increased rating in August 
2001.  The veteran was afforded a VA examination in November 
2001.  The examination report noted that the veteran stated 
that he had to wear a long floppy hat that completely covered 
his fact, gloves and a long sleeve shirt at all times.  If 
the veteran was exposed to the sun even for a brief period, 
he would breakout in tiny little raised, red "bumps", which 
are very itchy.  The veteran was sometimes treated with 
hydrocortisone and triamcinolone ointment.  The rash usually 
took around three days to clear up.  On examinations, the 
veteran's skin revealed some small red, raised lesions on the 
palmar aspect of his left forearm.  There were two present at 
this time.  Each measured .5 cm. in diameter.  There was 
evidence of excoriation.  No other lesions were noted.  There 
was no ulceration, excoriation, exfoliation or crusting.  The 
veteran denied any associated systemic or nervous 
manifestation.  The diagnosis was polymorphic light eruption.  

VA treatment records from 1998 to September 2005 have also 
been reviewed.  The treatment records showed continuing 
treatment for the veteran's skin disability.  The veteran 
complained of itching, and topical steroid creams were 
prescribed for acute exacerbations.  Significantly, a 
September 2005 treatment record indicated that the veteran's 
skin disability was well controlled with sun protection and 
topical steroids as necessary. 

The record also includes private treatment records from 
November 1996 to November 2004 for the Presbyterian Medical 
Group.  Again, these records showed treatment at intermittent 
times for the veteran's skin disability.  However, these 
records do not provide sufficient information for rating 
purposes. 

In January 2005, the Board remanded this case so that the new 
rating criteria for skin disabilities could be considered.  
The veteran was afforded another VA examination in April 
2006.  The examination report noted that the veteran used 
Lidex to treat lesions.  The veteran gave a history of 
constant itching, pigment change and rash.  The examination 
report noted that there were no systemic symptoms associated 
with the skin disease.  On examination, the type of lesions 
found was discolored erythema, papules that were described as 
a pruritic, warm rash.  The examiner stated that the 
disability covered greater than 40 percent of exposed areas 
affected and between 20 to 40 percent of total body area 
affected.  The veteran was treated with topical steroid 
creams and sun avoidance.  The examiner found no 
documentation of treatment with systemic corticosteroid or 
immunosuppressive drug therapy.  The diagnosis was 
photosensitive dermatitis.  

The Board now turns to rating the severity of the veteran's 
service-connected contact dermatitis, photodermatitis, under 
the old and new criteria.  Under the old criteria, there has 
been no medical finding of ulceration, extensive exfoliation 
or crusting, systemic or nervous manifestations, or 
exceptionally repugnant skin disability to warrant the 
maximum 50 percent rating.  None of these symptoms were noted 
at either VA examination or in VA or private treatment 
records.  Further, the November 2001 VA examination 
specifically stated that there was no ulceration, extensive 
exfoliation or crusting.  Further, the most recent VA 
examination also did not indicate that these symptoms were 
present.  Moreover, both examinations found no systemic or 
nervous manifestations, or that the veteran's contact 
dermatitis, photodermatitis, was exceptionally repugnant.  

However, under the new criteria, based on the most recent VA 
examination, the Board must conclude that the maximum 60 
percent rating is warranted for the veteran's service-
connected contact dermatitis, photodermatitis.  The April 
2006 VA examination report specifically stated that the 
veteran's skin disability covered more than 40 percent of 
exposed areas affected, which is one of the exclusive 
requirements under the 60 percent rating criteria.  Thus, 
accordingly, the Board concludes that a 60 percent rating 
under the new Diagnostic Code 7806 is warranted from the 
effective date of this regulation, August 30, 2002.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 
(1997); VAOPGCPREC 3-2000.  As previously stated, this 
Diagnostic Code cannot be applied prior to its effective 
date. Further, as noted earlier, this is the highest rating 
available under the new criteria. 

The Board recognizes the veteran's claim that his disability 
effects his employment.  Thus, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service-connected disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A 60 percent rating for the veteran's service-connected 
contact dermatitis, photodermatitis, from the August 30, 2002 
effective date of the revised regulations, is warranted.  To 
that extent, the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


